DISMISS; and Opinion Filed July 9, 2015.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-15-00747-CV

                   SHIVER CONSTRUCTION COMPANY, Appellant

                                             V.

                    TUCKER ALBIN & ASSOCIATES, INC., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-05524-D

                           MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Brown

       Appellant has filed a motion to dismiss appeal, stating the trial court has granted its

motion for new trial. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE
150747F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

SHIVER CONSTRUCTION COMPANY,                         On Appeal from the County Court at Law
Appellant                                            No. 4, Dallas County, Texas
                                                     Trial Court Cause No. CC-14-05524-D.
No. 05-15-00747-CV         V.                        Opinion delivered by Justice Brown. Chief
                                                     Justice Wright and Justice Stoddart
TUCKER ALBIN & ASSOCIATES, INC.,                     participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Tucker Albin & Associates, Inc., recover its costs, if any, of this
appeal from appellant Shiver Construction Company.


Judgment entered this 9th day of July, 2015.




                                               –2–